Citation Nr: 1425375	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the severance of service connection for posttraumatic stress disorder (PTSD) was proper.

2.  Whether the severance of service connection for prostate cancer with residual urinary incontinence was proper.

3.  Whether the severance of service connection for erectile dysfunction was proper.

4.  Whether the severance of special monthly compensation (SMC) was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the appellant presented testimony at a hearing before RO personnel.  Additionally, in July 2012, the appellant presented sworn testimony at a videoconference hearing which was chaired by the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings have been associated with the appellant's VA claims folder.

The Board has reviewed the appellant's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the appellant in a statement dated December 2010.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant contests the RO's severance of his entitlement to service connection for PTSD, prostate cancer, erectile dysfunction, and entitlement to SMC was not proper, and states that his discharge should be upgraded from "Other than Honorable Conditions" to "Under Honorable Conditions." 

Basic eligibility for most VA benefits requires a claimant demonstrate that he, she, or the party upon whose service the claimant predicates the claim was a "veteran." See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharge or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-marital; (2) mutiny or spying; (3) offenses involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravated circumstances and other facts affecting the performance of duty.

Unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in 38 C.F.R. § 3.12(g), an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section: (1) the President's directive of January 19, 1977, implementing the Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's special discharge review program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions.  38 C.F.R. § 3.12(h) (emphasis added).

The appellant served on active duty from April 1965 to January 1969.  His separation mental health examination dated December 1968 indicated that rehabilitation efforts to correct his behavior had been met with negative results and a psychiatric examination showed that no further attempts to rehabilitate the appellant should be made.  His personnel records show that he was absent without leave (AWOL) from January 29, 1966 to September 7, 1966 and January 31, 1968 to March 20, 1968.  He also received a Special Court-Martial with sentence adjudged in October 1966, for the period of AWOL from January to September 1966 as well as a Special Court-Martial with sentence adjudged in April 1968 for the AWOL from January to March 1968.  A character of discharge determination dated June 1969 found the appellant's for the period of April 1, 1965 to January 22, 1969 dishonorable for VA purposes under willful misconduct.  Due to a reopened claim, the case was reviewed under the liberalizing provisions of PL 95-126 concerning "compelling circumstances" to warrant period of prolonged unauthorized absences.  There was no evidence of a conditional discharge.  A character of discharge determination approved in April 1979 showed dishonorable for VA purposes (with the exception of health benefits for any service connected disability).  The appellant was notified of this decision in June 1979.  He submitted another claim in July 1989 for service connection.  The appellant was again notified in August 1989 of his bar to VA benefits.  In January 1995, the appellant submitted another claim for service connection.  He was subsequently notified of his bar to VA benefits in August 1995.  

The appellant reopened his claim in August 1999, to include a DD 214 showing discharge upgraded in December 1998 which showed character of service "under honorable condition (general)" with 638 days lost.  VA began paying benefits based on this upgrade which did not meet the criteria to set aside the bar under 38 C.F.R. § 3.12(c).  

The appellant contended at the July 2012 Board hearing that compelling circumstances were present which justified his periods of AWOL. Specifically, he testified that on one occasion he went AWOL because he went to his wife's home as it had recently been broken into.  The second time he went AWOL was when he was stationed in Augsburg, Germany, he decided to go to Vietnam.  Upon returning from Vietnam, he had difficulty coping with being in the military.  

The appellant also reported at the July 2012 Board hearing that in 2011 he filed an application to the Army Discharge Review Board (ADRB) in order to have his military discharge upgraded to under honorable conditions.  A review of the record reflects that the appellant filed this application, and in June 2011, the ADRB informed the appellant that his request must be directed to the Army Board for Correction of Military Records (ABCMR) for consideration as the statutory period for appeals prohibited the ADRB from processing applications received after 15 years from the date of discharge or release from active duty.  The appellant further testified at the July 2012 Board hearing that he thereafter filed an application with the ABCMR to have his military discharge upgraded to under honorable conditions.  Crucially, there is no response from the ABCMR associated with the record as to whether the appellant's request was granted.  In light of the foregoing, the Board finds that the decision from the ABCMR should be obtained on remand following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, as indicated above, the appellant's separation mental health examination from military service dated December 1968 indicated that rehabilitation efforts to correct his behavior had been met with negative results and a psychiatric examination showed that no further attempts to rehabilitate the appellant should be made.  Furthermore, postservice medical evidence documents diagnoses of PTSD and major depression.  See a VA examination report dated December 1999.  
As mentioned above, in order to qualify for VA benefits, a claimant must be a "veteran."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  However, if it is established that person was insane at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, such person shall not be precluded from receiving VA benefits.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2013).  For VA purposes, an insane person is an individual who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2013); see Zang v. Brown, 8 Vet. App. 246, 253 (1995).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000).  When determining whether an appellant was insane at the time of a committed offense, the VA will "base its decision on all the evidence procurable relating to the period involved."  38 C.F.R. § 3.354(b) (2013).

In reviewing a similar factual scenario, the United States Court of Appeals for Veterans Claims (Court) has directed that the VA's duty to assist the appellant includes affording him a psychiatric evaluation which addresses the appellant's mental state "during the time frame surrounding the commission" of the offenses for which he was given the under other than honorable conditions discharge that constitutes the current potential bar to VA benefits.  Gardner v. Shinseki, 22 Vet. App. 415, 422-23 (2009).  While the appellant is not competent to diagnose his mental condition, he may be competent to describe symptoms similar to those that led to his currently diagnosed psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The appellant has not been afforded a VA psychiatric examination to determine his mental state at the time of his commission of the multiple offenses for which he was given an under other than honorable conditions discharge.  In light of the above cited authorities, the appeal should also be remanded in order to afford him a psychiatric examination. 

The Board finally notes that the RO has not provided the appellant with notice informing him what is required to substantiate veteran status based on character of discharge; and what information he needs to submit to establish entitlement to VA benefits and what information VA will attempt to obtain as required by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA notice obligations have been satisfied in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In particular, inform the appellant about the information and evidence needed to establish entitlement to veteran status through a change in the character of his discharge so as to entitle him to VA benefits and of the information and evidence that VA will seek to provide and that the appellant is expected to provide.  
  
2. Contact the Army Board for Correction of Military Records (ABCMR) in order to obtain a copy of the decision regarding the appellant's request to have his military discharge upgraded from other than honorable conditions to honorable.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

3. If, and only if, a copy of the decision regarding the appellant's request to have his military discharge upgraded from other than honorable conditions to honorable from the ABCMR is unavailable or the ABCMR decision is obtained and affirms the appellant's discharge from service as under other than honorable conditions, schedule the appellant for a VA examination to address the appellant's mental state during the time frame surrounding his multiple inservice periods of absence without leave. All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should advance an opinion as to whether the appellant exhibited during the relevant inservice time periods "a more or less prolonged deviation from his normal method of behavior; interfered with the peace of society; or so departed (become antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided." The examiner must provide a complete rationale for any opinion advanced. 

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the appellant and his representative.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



